

Exhibit 10.11




































Ameriprise Financial, Inc.




Performance Cash Unit Plan (“PCU”) Supplement
to the Long-Term Incentive Award (“LTIA”) Program Guide






March 2018







--------------------------------------------------------------------------------




Exhibit 10.11


TABLE OF CONTENTS
Introduction     1
Overview     1
Governing Award Documents     1
Award Certificates     1
Definitions     1
PCU Award Program     2
Overview     2
Eligible Participants     2
Award Value (at Target)     2
Payout Determination     2
PCU Payout     3
Payment     3
Illustration     3
Performance Matrix     4
TSR Adjustment Matrix     4
PCU Payout     4
Effect of Certain Events     5
Termination Prior to Payment Date     5
Death or Disability     5
Retirement     5
Change in Control     5
Certain Corporate Transactions     6
Administration     6
Amendment     7
Definitions     7
Miscellaneous Provisions     9
Committee Adjustments     9
No Assignment     9
No Right to Continued Employment     9
No Right to Awards    10
Compliance with Section 409A    10
Tax Implications    10
Contact Information    11







--------------------------------------------------------------------------------




Exhibit 10.11


Introduction
Overview


This Supplement to the LTIA Program Guide (the “Guide”) provides information
about the terms and conditions of Performance Cash Unit Plan awards (“PCU
Awards”). A PCU Award is a long- term incentive opportunity that is tied to
certain performance goals and awarded under the Ameriprise Financial 2005
Incentive Compensation Plan (the “Plan”). PCU Awards are made to eligible
employees of Ameriprise Financial, Inc., and any of its affiliates participating
in the Plan (collectively, the “Company” or “Ameriprise”), as determined by the
Compensation and Benefits Committee of the Board of Directors of the Company
(the “Committee”).


In some countries, the features of PCU Awards may be different than those shown
in this Supplement in order to meet local regulatory or other requirements. PCU
Awards are granted at the discretion of the Company and the Committee or, to the
extent permitted by the Plan and the Company’s Long-Term Incentive Award
structure and design, its designee, and are subject to local market regulations
and legislation, which could change at any time. Also note that while the tax
laws that apply to recipients of PCU Awards are based on each employee’s tax
jurisdiction, most tax information provided in this Supplement is generally for
U.S. purposes only. Any tax information provided in this Supplement is not
intended to constitute tax advice. The Company urges all employees to consult
their personal tax advisor with any questions or issues regarding their PCU
Awards.


Governing Award Documents


Each PCU Award is subject to the applicable terms and conditions contained in
the Plan, the Guide, including the Detrimental Conduct Provisions attached to
the Guide, any applicable Award Certificate and this Supplement. These
documents, along with Committee decisions, will govern in cases of conflict,
ambiguity or miscommunication. In the event of a conflict between the Plan and
the Guide or this Supplement, the Plan document shall control.


Award Certificates


Award Certificates for PCU Awards will generally be distributed to employees
either via regular or electronic mail. Participants should print out and retain
electronically distributed PCU Award documents for their records.


Definitions
Capitalized terms have the meanings given to them in the “Definitions” section
towards the end of, or elsewhere in, this Supplement. Capitalized terms that are
not defined in this Supplement have the meanings given such terms in the Plan,
the Guide or the Award Certificate, as applicable.



PCU Award Program
Overview







--------------------------------------------------------------------------------



Exhibit 10.11


A PCU Award is a long-term incentive opportunity that is designed to reward
senior leaders for the Company’s financial performance over a three-year
performance period. A PCU Award is evidenced by an Award Certificate, setting
forth the applicable Award Date, Performance Period, Award Value (at Target),
Performance Matrix and Total Shareholder Return (“TSR”) Adjustment Matrix. The
amount payable to a Participant under a PCU Award is dependent upon the
performance of the Company as compared to the performance criteria in the
Performance Matrix and TSR Adjustment Matrix described in this Supplement and
the Participant’s Award Certificate, as well as the Participant’s continued
employment with the Company. As a result of these requirements, the payment that
a Participant receives may be greater or lesser than the Participant’s Award
Value (at Target), or the performance results could result in no payment at all
under the PCU Award.


For a PCU Award covering the three-year Performance Period commencing on January
1st of the first year and ending on December 31st of the third year, the
Performance Matrix uses two criteria: Compound Annual Growth Rate of Earnings
Per Share (“EPS”) and Average Annual Return on Equity (“ROE”), and the TSR
Adjustment Matrix uses one criterion: Relative Total Shareholder Return.
Participants should refer to their Award Certificate for the specific
performance criteria, weightings and performance levels under the Performance
Matrix and the TSR Adjustment Matrix.


PCU Awards generally vest three years after the date of grant. PCU Awards
generally become payable no later than March 15th of the year following the end
of the applicable three-year performance period, after the PCU Payout for that
period has been determined. The PCU Awards that are earned will be paid in the
form of cash.


Eligible Participants
Currently, only employees of the Company in Bands 50 and above are eligible to
receive PCU Awards. Participation is generally limited to those employees who
participate in the Ameriprise Financial Annual Incentive Award (“AIA”) Plan,
unless otherwise specified by the Company.


Award Value (at Target)


The Award Value (at Target) in dollars of a Participant’s PCU Award will be set
forth in the applicable Award Certificate.


Payout Determination


After the end of the Performance Period, for purposes of determining the PCU
Payout, there will be straight-line interpolation used to determine the payout
percentage earned on any of the measures for actual performance that falls
between the goals stated in the Performance Matrix and TSR Adjustment Matrix.
The Committee will review and approve all payout percentages as determined in
accordance with this Supplement and the Performance Matrix and TSR Adjustment
Matrix grids approved for each Performance Period. Such determinations by the
Committee shall be final, binding and conclusive upon each Participant and all
persons claiming under or



through such Participant.


PCU Payout





--------------------------------------------------------------------------------



Exhibit 10.11




Following the end of the Performance Period, the PCU Payout will be determined
by: (1) increasing or decreasing the Performance Matrix Payout Percentage
according to the performance results for that period; (2) applying the TSR
Adjustment Factor determined under the TSR Adjustment Matrix to arrive at the
Overall Payout Percentage; and (3) multiplying the Award Value (at Target) by
the Overall Payout Percentage to arrive at the PCU Payout.


Payment


As soon as practicable after the last day of a Performance Period, the Committee
will determine and approve the PCU Payout of each Participant’s PCU Award in
accordance with this Supplement. Payment of the approved PCU Payout, if any, to
a Participant under the Plan shall be made no later than the March 15 next
following the end of the Performance Period (the “Payment Date”). The payment to
the participant for the PCU Payout will be made in the form of cash.


Except as otherwise provided in this Supplement, a Participant must remain
actively employed by the Company through the Payment Date to be eligible to
receive payment under a PCU Award, and a Participant shall forfeit the right to
receive all or any part of his or her PCU Award if he or she terminates
employment prior to the Payment Date. Whether and as of what date a
Participant’s employment with the Company terminates if the Participant is
granted a leave of absence or commences any break in employment intended by his
or her employer to be temporary will be determined by the Committee in its sole
discretion.


The Company or a Participant’s employer will withhold from any payment under a
PCU Award the minimum amounts that the Company or the employer determines are
required to be withheld by law, including, but not limited to, U.S. federal,
state, local or foreign income, employment or other taxes incurred by reason of
the making of the PCU Award or any payment under the PCU Award. In addition,
FICA tax will be withheld, as required under the law, if any portion of a PCU
Award becomes vested for tax purposes prior to payment and will reduce the
amount of the PCU Award. It shall be a condition to the obligation of the
Company to make payments under a PCU Award that a Participant (or those claiming
under or through the Participant) promptly provide the Company or the employer
with all forms, documents or other information reasonably required by the
Company or the employer in connection with the PCU Award.


Illustration
Assume an employee has a PCU Award with an Award Value (at Target) of $25,000,
and the following Performance Matrix and TSR Adjustment Matrix performance:



Performance Matrix







--------------------------------------------------------------------------------



Exhibit 10.11


Performance Measure
Percentage Payout Earned*


Weighting
Weighted Payout Percentage
Calculation
Compound Annual Growth Rate of EPS
150%
x 50% =
75
%
Average Annual ROE
100%
x 50% =
50
%
PERFORMANCE MATRIX PAYOUT PERCENTAGE
 
 
125
%

* Percentage Payout earned is determined from the Performance Matrix grid, based
on actual performance over the Performance Period.


TSR Adjustment Matrix


Assuming the Ameriprise TSR for the period was at the top quartile when compared
to the S&P Financial TSR, then the TSR Adjustment Factor would be plus 25
percentage points based on the TSR Adjustment Matrix. The Performance Matrix
Payout Percentage in the above table would be increased by the TSR Adjustment
Factor as follows:
125%    +    25 percentage points    =    150%


(Performance Matrix Payout Percentage)

(TSR Adjustment Factor)

(Overall Payout Percentage)





PCU Payout


The Award Value (at Target) of the PCU Award ($25,000 in this example) is then
multiplied by the Overall Payout Percentage shown above:
$25,000    x    150%    =    $37,500


(Award Value (at Target))    (Overall Payout
Percentage)

(PCU Payout)





Note: This illustration and the corresponding values shown are based on
financial, stock price and other assumptions about future events or
circumstances, which may or may not actually occur, as well as continuous
employment and award





--------------------------------------------------------------------------------



Exhibit 10.11


requirements. The illustration is hypothetical and not meant to imply that the
Company will achieve certain stock prices or growth rates, or has achieved any
stated growth rate consistently in the past. The value and return on Ameriprise
common stock will fluctuate over time and may be worth more or less than the
values shown in the illustration. Past performance is no guarantee of future
results. Participants should consult their personal financial advisor on the tax
and other implications of their PCU Awards, as applicable to their
circumstances. This Supplement is not intended to provide any financial or tax
advice.



Effect of Certain Events


Termination Prior to Payment Date


Other than as specified under the subheading below entitled “Change in Control,”
if a Participant terminates employment for any reason other than death,
disability or retirement prior to the Payment Date of a PCU Award, then the
Participant and all others claiming under or through the Participant shall not
be entitled to receive any amounts under the PCU Award, except as otherwise
determined by the Committee in its sole discretion.


Death or Disability


If, on or before a PCU Award’s Payment Date, but during a period when a
Participant has been in continuous employment with the Company, the Participant
terminates his or her employment with the Company by reason of death or
disability at any time following the Award Date, the Participant will be
entitled to that proportion of the PCU Payout as the number of full months that
have elapsed between the first day of the Performance Period and the end of the
month in which the Participant’s termination of employment by reason of death or
disability occurs (not to exceed 36) bears to 36. The PCU Payout, if any, shall
be determined and paid after the last day of the Performance Period in the
normal course in accordance with this Supplement, unless otherwise determined by
the Committee, and the Participant and all others claiming under or through the
Participant shall not be entitled to receive any other amounts under the PCU
Award.
In the event of death, and should any PCU Award become payable, any such payment
will be made to the Participant’s designated beneficiary or, in the absence of a
beneficiary, to the legal representatives of the Participant’s estate.
Retirement


If, on or before a PCU Award’s Payment Date, but during a period when a
Participant has been in continuous employment with the Company since the Award
Date, the Participant terminates his or her employment with the Company by
reason of Retirement (as that term is defined by the Guide):
(1) the Participant shall forfeit all PCU Awards with an Award Date that is
within the calendar year that the Retirement has occurred; and (2) all other
remaining PCU Awards that have Performance Periods that started prior to the
calendar year in which the Retirement occurred shall continue to vest and become
earned under the terms of the applicable PCU Award. The PCU Payout for this
purpose shall be determined and paid after the last day of the Performance
Period in the normal course in accordance with this Supplement. Such amount, if
any, shall be payable after the Performance Period, and the Participant and all
others claiming under or through the Participant shall not be entitled to
receive any other amounts under this Award.





--------------------------------------------------------------------------------



Exhibit 10.11


Change in Control


Notwithstanding anything in the Plan, the Guide, an Award Certificate or this
Supplement to the contrary (except for the provision in the Guide dealing with a
limitation under Section 280G of the Code), if a Participant has not received
payment under a PCU Award and, within two years after the date of a Change in
Control, the Participant experiences a termination of employment that would
otherwise entitle the Participant to receive the payment of severance benefits
under the provisions of the severance plan that is in effect and in which the
Participant participates as of the date of the Change in Control, (a) the
Participant shall immediately be 100% vested in PCU



Awards, (b) the Committee shall determine the Performance Matrix Payout
Percentage and TSR Adjustment Factor of PCU Awards as of the date of such
termination of employment as if the Performance Period had just ended, based on
results against the performance measures up to the last day of the calendar
quarter ending on or immediately prior to such date, but prorated based on
(i) the total number of full and partial months of the Performance Period that
have elapsed between
(1) the first day of the Performance Period and (2) the date of the termination
of employment (not to exceed 36) divided by (ii) 36, and (c) such value of the
Award shall be paid to the Participant in cash within five days after the date
of such termination of employment. The Committee may not amend or delete this
section of this Supplement in a manner that is detrimental to a Participant,
without the Participant’s written consent.
Certain Corporate Transactions


In the event of any change in the corporate capitalization of the Company, such
as by reason of any stock split, or a material corporate transaction, such as
any merger of the Company into another corporation, any consolidation of the
Company and one or more corporations into another corporation, any separation of
the Company (including a spin-off or other distribution of stock or property by
the Company), any reorganization of the Company (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), or any partial or complete liquidation by the Company, other than a
normal cash dividend, the Committee shall make an equitable adjustment in the
calculation or terms of the Performance Matrix and TSR Adjustment Matrix under a
PCU Award. Any such determination by the Committee under this paragraph shall be
final, binding and conclusive.
In the event of the sale, disposition, restructuring, discontinuance of
operations or other extraordinary corporate event in respect of a material
business during the Performance Period or any of the events discussed in the
preceding paragraph during a Performance Period, the Committee shall make an
equitable adjustment in the calculation of the Compound Annual Growth Rate of
EPS component or the Average Annual ROE component in accordance with the
Committee Adjustments section of this Guide. Any such determination by the
Committee under this paragraph shall be final, binding and conclusive.
Administration


The PCU Award program is administered by the Committee. Any action taken or
decision made by the Company, the Board or the Committee or its delegates
arising out of or in connection with the construction, administration,
interpretation or effect of the Plan or this Supplement shall lie within its
sole and absolute discretion, as the case may be and shall be final, conclusive
and binding upon





--------------------------------------------------------------------------------



Exhibit 10.11


all Participants and all persons claiming under or through such Participants. By
accepting a PCU Award or other benefit under the Plan, a Participant and each
person claiming under or through the Participant shall be conclusively deemed to
have indicated acceptance and ratification of, and consent to, any action taken
or decision made under the Plan by the Company, the Board or the Committee or
its delegates.



Amendment


Generally, the Board may at any time amend, suspend or discontinue the Plan at
any time. The Committee may at any time amend this Supplement or an Award
Certificate. Notwithstanding the foregoing, but subject to the provisions of
this Supplement, no such action by the Board or the Committee shall reduce the
amount payable under this Supplement or an Award Certificate in a material
manner without a Participant’s consent. For this purpose, a change in the amount
payable that occurs solely by reason of a change in the date or form of payment
shall in no case be treated as a reduction prohibited by this paragraph. This
paragraph shall be construed and applied so as to permit the Committee to amend
this Supplement and an Award Certificate at any time in any manner reasonably
necessary or appropriate in order to comply with the requirements of Section
409A of the Code, including amendments regarding the timing and form of payments
under a PCU Award.
Definitions


“Ameriprise TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of a share of common stock in
the Company due to stock appreciation and dividends, assuming dividends are
reinvested, during the Performance Period. For this purpose, the “Beginning
Stock Price” shall mean the average closing sales prices of the Company’s common
stock on the New York Stock Exchange (“NYSE”) Composite Transaction Tape for the
trading days in the month of December immediately preceding the beginning of the
Performance Period; and, the “Ending Stock Price” shall mean the average closing
sales prices of the Company’s common stock on the NYSE Composite Transaction
Tape for the trading days in the month of December immediately preceding the
Expiration Date (or such other period as the Committee may determine). Where “Y”
is the number of fractional Shares resulting from the deemed reinvestment of
dividends paid during the Performance Period, the Ameriprise TSR is calculated
as follows:




( Ending Stock Price x (1 + Y) 1/3 
Beginning Stock Price     )     -1




“Annual ROE” means, for any given year, the Net Income for such year divided by
the Average Annual Shareholders’ Equity for such year, subject to Committee
Adjustments.
“Average Annual ROE” means, for a Performance Period, the sum of the Annual ROE
for every year during the Performance Period, divided by three.


“Average Annual Shareholders’ Equity” means, for any given year, the sum of the
total shareholders’ equity of the Company as of the first day of such year and
as of the end of each month during such period (each as determined by the
Company in accordance with generally accepted accounting principles but
excluding the effect of Statement of Financial Accounting Standards Codification





--------------------------------------------------------------------------------



Exhibit 10.11


Nos. 320-10 and 815 (relating to mark-to-market treatment of certain investments
and accounting for derivatives, respectively, and appropriated retained earnings
of consolidated investment entities and non-controlling interests investments in
subsidiaries), divided by 13.


“Award Certificate” means the certificate delivered by the Company to a
Participant containing the terms of the Participant’s PCU Award.


“Award Date” means the award date set forth in the applicable Award Certificate.


“Award Value (at Award Date)” means the total award value set forth in the
applicable Award Certificate.
“Compound Annual Growth Rate of EPS” means, for a Performance Period, the
annualized growth rate calculated as follows:


( Annual EPS in Final Year of
Performance Period     1/3 
Annual EPS for Fiscal Year            -1
Immediately Preceding the
Performance Period )




“Earnings Per Share” means, for any given year, the diluted earnings (or loss)
per share of the Company for such year, as determined by the Company in
accordance with generally accepted accounting principles for inclusion in the
Company’s annual audited financial statements, subject to Committee Adjustments.


“Equity Market Collar” means the limitations on the potential upside or downside
financial impacts associated with equity market returns that fall outside the
bounds of the pre-established range determined by the Committee. The
pre-established range applicable to these PCU Awards is 4% above and 4% below
the assumed market return in the Company’s plan.


“Expiration Date” means the last day of a Performance Period.


“Net Income” means, for any given year, the after-tax net income (or loss)
attributable to Ameriprise Financial, Inc. for such year, as determined by the
Company in accordance with generally accepted accounting principles and subject
to Committee Adjustments.


“Overall Payout Percentage” means the Performance Matrix Payout Percentage
increased or decreased by the TSR Adjustment Factor. In no instance shall the
Overall Payout Percentage exceed 175%.


“Participant” means an employee who is granted a PCU Award.
“Performance Matrix” means the Performance Matrix set forth in the applicable
Award Certificate.
“Performance Matrix Payout Percentage” means the payout percentage determined
under the Performance Matrix based on the weighted Compound Annual Growth Rate
of EPS and the weighted Average Annual ROE for the Performance Period.





--------------------------------------------------------------------------------



Exhibit 10.11


“Performance Period” means the period set forth in the applicable Award
Certificate, and is normally a three-year period commencing with the start of
the fiscal year in which the Award Date occurs.


“PCU Payout” means the amount payable pursuant to the terms of a PCU Award.
“Relative Total Shareholder Return” means the comparison of the Ameriprise TSR
to the S&P Financial TSR.
“S&P Financial TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of the S&P Financial Index
during the Performance Period (or such other index as may be selected by the
Committee and set forth in the applicable Award Certificate). The S&P Financial
TSR is calculated in a manner consistent with the calculation of Ameriprise TSR,
from information publicly reported by Standard & Poors Company (or the entity
that publishes such other index, as the case may be).
“TSR Adjustment Factor” means the adjustment percentage determined under the TSR
Adjustment Matrix given the Relative Total Shareholder Return for the
Performance Period.
“TSR Adjustment Matrix” means the TSR Adjustment Matrix set forth in the
applicable Award Certificate.
Miscellaneous Provisions


Committee Adjustments


The Committee reserves the right, in its sole discretion to make performance
adjustments for any one-time or unusual events, internal or external factors, or
for fundamental changes that have impacted the results over the Performance
Period (collectively, the “Committee Adjustments”). Such Committee Adjustments
include, but are not limited to, acquisitions and divestitures, accounting
changes, restructurings and the consideration of equity market returns that fall
outside the Equity Market Collar. Committee Adjustments can have the effect of
either increasing or decreasing the payout percentage that is determined
according to the Performance Matrix; provided, however, that in no instance
shall the Overall Payout Percentage exceed 175%.
No Assignment


A Participant shall have no right to sell, pledge, hypothecate, assign, margin
or otherwise transfer in any manner any interest he or she might have in all or
any part of a PCU Award that has been granted to him or her, and any attempt to
do so shall be null and void and shall have no force or effect whatsoever.
No Right to Continued Employment


Nothing contained in the Plan or in this Supplement shall confer upon an
employee any right to continue in the employ or other service of the Company or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Company to change the employee’s compensation or other benefits or
to terminate the employee’s employment with or without cause.
“Earnings Per Share” means, for any given year, the diluted earnings (or loss)
per share of the Company for such year, as determined by the Company in
accordance with generally accepted





--------------------------------------------------------------------------------



Exhibit 10.11


accounting principles for inclusion in the Company’s annual audited financial
statements, subject to Committee Adjustments.


“Equity Market Collar” means the limitations on the potential upside or downside
financial impacts associated with equity market returns that fall outside the
bounds of the pre-established range determined by the Committee. The
pre-established range applicable to these PCU Awards is 4% above and 4% below
the assumed market return in the Company’s plan.


“Expiration Date” means the last day of a Performance Period.


“Net Income” means, for any given year, the after-tax net income (or loss)
attributable to Ameriprise Financial, Inc. for such year, as determined by the
Company in accordance with generally accepted accounting principles and subject
to Committee Adjustments.


“Overall Payout Percentage” means the Performance Matrix Payout Percentage
increased or decreased by the TSR Adjustment Factor. In no instance shall the
Overall Payout Percentage exceed 175%.


“Participant” means an employee who is granted a PCU Award.
“Performance Matrix” means the Performance Matrix set forth in the applicable
Award Certificate.
“Performance Matrix Payout Percentage” means the payout percentage determined
under the Performance Matrix based on the weighted Compound Annual Growth Rate
of EPS and the weighted Average Annual ROE for the Performance Period.
“Performance Period” means the period set forth in the applicable Award
Certificate, and is normally a three-year period commencing with the start of
the fiscal year in which the Award Date occurs.


“PCU Payout” means the amount payable pursuant to the terms of a PCU Award.
“Relative Total Shareholder Return” means the comparison of the Ameriprise TSR
to the S&P Financial TSR.
“S&P Financial TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of the S&P Financial Index
during the Performance Period (or such other index as may be selected by the
Committee and set forth in the applicable Award Certificate). The S&P Financial
TSR is calculated in a manner consistent with the calculation of Ameriprise TSR,
from information publicly reported by Standard & Poors Company (or the entity
that publishes such other index, as the case may be).
“TSR Adjustment Factor” means the adjustment percentage determined under the TSR
Adjustment Matrix given the Relative Total Shareholder Return for the
Performance Period.
“TSR Adjustment Matrix” means the TSR Adjustment Matrix set forth in the
applicable Award Certificate.
Miscellaneous Provisions


Committee Adjustments





--------------------------------------------------------------------------------



Exhibit 10.11




The Committee reserves the right, in its sole discretion to make performance
adjustments for any one-time or unusual events, internal or external factors, or
for fundamental changes that have impacted the results over the Performance
Period (collectively, the “Committee Adjustments”). Such Committee Adjustments
include, but are not limited to, acquisitions and divestitures, accounting
changes, restructurings and the consideration of equity market returns that fall
outside the Equity Market Collar. Committee Adjustments can have the effect of
either increasing or decreasing the payout percentage that is determined
according to the Performance Matrix; provided, however, that in no instance
shall the Overall Payout Percentage exceed 175%.
No Assignment


A Participant shall have no right to sell, pledge, hypothecate, assign, margin
or otherwise transfer in any manner any interest he or she might have in all or
any part of a PCU Award that has been granted to him or her, and any attempt to
do so shall be null and void and shall have no force or effect whatsoever.
No Right to Continued Employment


Nothing contained in the Plan or in this Supplement shall confer upon an
employee any right to continue in the employ or other service of the Company or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Company to change the employee’s compensation or other benefits or
to terminate the employee’s employment with or without cause.
No Right to Awards


A Participant’s status as an employee shall not be construed as a commitment
that any one or more PCU Awards shall be made to the Participant or to employees
generally. A Participant’s status as a participant shall not entitle him or her
to any additional award.


The information in this Supplement does not imply there will be a PCU Award
program in the future, nor what the participation, selection and award
guidelines would be. The Company reserves the right to amend, change or
terminate all or part of the PCU Award program in accordance with applicable
plans, agreements and regulations.


Compliance with Section 409A


Notwithstanding any other provision of this Supplement to the contrary, to the
extent that a PCU Award constitutes a nonqualified deferred compensation plan to
which Section 409A of the Code applies, payments under such PCU Award shall be
made at a time and in a manner that satisfies the requirements of Section 409A
of the Code and guidance of general applicability issued thereunder, including
the provisions of Section 409A(a)(2)(B) of the Code to the extent distributions
to any employee are required to be delayed six months. It is intended that this
PCU Award comply with the requirements of Section 409A so as to prevent the
inclusion in gross income of any benefits accrued thereunder in a taxable year
prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participant. This PCU Award shall
be administered and interpreted in a manner that is consistent with such
intention and the Company’s Policy Regarding Section 409A Compliance.





--------------------------------------------------------------------------------



Exhibit 10.11




If any payment that would otherwise be made under a PCU Award is required to be
delayed by reason of this section, such payment shall be made at the earliest
date permitted by Section 409A of the Code. The amount of any delayed payment
shall be the amount that would have been paid prior to the delay and shall be
paid without interest.


Tax Implications
The following is a summary description of the United States federal income tax
consequences generally arising with respect to grants of PCU Awards. There may
also be state and local taxes applicable to these awards. This summary is not
intended to be a complete description of all possible tax consequences of PCU
Awards, and Participants should be aware that different tax treatments may apply
outside of the United States depending upon their country of residence or
citizenship.


Generally, a Participant will not have income at the time the Committee grants a
PCU Award. Under current tax laws, a Participant generally will have income at
the time that the Company pays cash, Ameriprise Shares, other Company securities
or property to the Participant under such PCU Award, which will equal the amount
of cash and the fair market value of the Ameriprise Shares, securities, or
property received. In addition to federal income tax, a Participant’s PSU Award
is also subject to FICA and FUTA taxes.
For other potential tax considerations, see “Tax Implications for Stock-Based
and Other LTIAs (U.S. Only)” in the Guide.


NO REPRESENTATION RESPECTING TAX TREATMENT OF ANY PCU AWARD HAS BEEN MADE TO ANY
PARTICIPANT. PARTICIPANTS ARE URGED TO CONSULT THEIR COUNSEL, ACCOUNTANTS, OR
OTHER TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF PCU AWARDS GRANTED TO THEM
IN RELATION TO THEIR OWN PARTICULAR TAX SITUATION.


Contact Information
Information Needed
Contact/E-mail/Web Address
Phone Number
Fax Number
PCU Award
History Report
Ameriprise Corporate Compensation


e-mail: ameriprise.compensation@ampf.com
website: Inside
(612) 671-2282
or
(612) 671-3072
(612) 671-3948


Detrimental Conduct provisions for Bands 50 and above
Other information requests (e.g., LTIA policy questions for HR, general LTIA
questions)










